
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1768
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2010
			Mr. Hastings of
			 Florida (for himself, Ms. Edwards of
			 Maryland, Ms. Bordallo,
			 Mr. McGovern,
			 Mr. Johnson of Georgia,
			 Mr. Lewis of Georgia,
			 Mr. Van Hollen,
			 Mr. Holt, Mr. Crowley, Mr.
			 King of New York, Mr.
			 Pitts, Mr. Hall of New
			 York, Mr. Cao,
			 Mr. Schock,
			 Mr. Moran of Virginia,
			 Mr. Olver, and
			 Mr. Wolf) submitted the following
			 resolution; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committees on Ways and
			 Means and the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Welcoming the release of Burmese democracy
		  leader and Nobel Peace Prize Laureate Aung San Suu Kyi on November 13, 2010,
		  and calling for a continued focus on securing the release of all political
		  prisoners and prisoners of conscience in Burma.
	
	
		Whereas Burmese democracy leader Aung San Suu Kyi has been
			 imprisoned in Burma for 15 of the last 21 years, and many members of the
			 National League for Democracy (NLD) have been similarly jailed, tortured, or
			 killed;
		Whereas Aung San Suu Kyi was first put under house arrest
			 on July 20, 1989, and was offered freedom if she left the country, but
			 refused;
		Whereas in 1990, Aung San Suu Kyi and her party, the NLD,
			 won the country’s first election in decades by a landslide, but the military
			 regime did not honor the election result;
		Whereas even under house arrest, she demonstrated
			 unwavering and determined political leadership, provided inspiration, and
			 garnered respect from the people of Burma and democracy-loving people around
			 the world;
		Whereas Aung San Suu Kyi was awarded the Nobel Peace Prize
			 in 1991 for her nonviolent struggle against oppression, with the Norwegian
			 Nobel Committee citing her as “one of the most extraordinary examples of civil
			 courage in Asia in recent decades”;
		Whereas Aung San Suu Kyi was awarded the highest civilian
			 awards in the United States, including the Presidential Medal of Honor in 2000
			 which recognizes those individuals who have made an especially
			 meritorious contribution to the security or national interests of the United
			 States, world peace, cultural or other significant public or private
			 endeavors and, in 2008, the Congressional Medal of Honor for her
			 courageous and unwavering commitment to peace, nonviolence, human rights, and
			 democracy in Burma;
		Whereas from broad sanctions to support for the democratic
			 opposition for over a decade, the United States along with many countries and
			 institutions around the world have united to place international pressure for
			 democratic reform in Burma and the release of all Burmese political
			 prisoners;
		Whereas the week before the release of Aung San Suu Kyi
			 were the highly contested November 7 Burmese elections, which President Obama
			 declared, “The November 7 elections in Burma were neither free nor fair, and
			 failed to meet any of the internationally accepted standards associated with
			 legitimate elections. The elections were based on a fundamentally flawed
			 process and demonstrated the regime’s continued preference for repression and
			 restriction over inclusion and transparency”; and
		Whereas Aung San Suu Kyi is one of over 2,200 political
			 prisoners and one of millions of Burmese struggling against military rule: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)welcomes the release of Burmese democracy
			 leader and Nobel Peace Prize Laureate Aung San Suu Kyi;
			(2)honors Burmese
			 democracy leader Aung San Suu Kyi for her tireless work in pursuit of human
			 rights and democracy in Burma;
			(3)calls for Aung San
			 Suu Kyi’s release to be unconditional and final with her security
			 guaranteed;
			(4)calls on governments around the world,
			 including the nations of the European Union and the Association of Southeast
			 Asian Nations (ASEAN) to strengthen sanction regimes against Burma, with the
			 goal of denying the Burmese ruling junta hard currency to continue its campaign
			 of repression;
			(5)calls on the
			 United Nations Security Council to immediately pass a resolution imposing
			 multilateral sanctions on Burma's military regime, including a complete arms
			 embargo, and to take other appropriate action to respond to the growing threat
			 the State Peace and Development Council (SPDC) poses in Burma and the
			 region;
			(6)calls for the
			 Administration to fully implement the Tom Lantos Block Burmese JADE Act (Public
			 Law 110–286) to include financial sanctions as well as the appointment of a
			 United States Special Coordinator for Burma;
			(7)calls for the
			 immediate and unconditional release of all political prisoners and prisoners of
			 conscience in Burma, including Aung San Suu Kyi’s supporters in the National
			 League for Democracy and ordinary citizens of Burma, including ethnic
			 minorities, who publicly and courageously speak out against the regime’s many
			 injustices; and
			(8)recognizes that
			 the release of Aung San Suu Kyi alone does not ensure democratic progress for
			 the country unless accompanied by an end to crimes against humanity and genuine
			 national reconciliation.
			
